Citation Nr: 1301404	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  06-37 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alyson Oliver, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Boise, Idaho currently has original jurisdiction over the claim.  

In August 2009, the Veteran testified at a hearing conducted before the undersigned at the Boise RO.  A copy of the hearing transcript is of record.

Although the Veteran's initial claim for service connection was limited to PTSD, the Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In April 2010 and February 2011, the Board remanded the claim for further development.  Unfortunately, current review of the claims file reveals that additional development is required to ensure that VA has satisfied its duty to assist the Veteran in his appeal.  Thus, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the February 2011 remand, the Board noted a lack of substantial compliance with its April 2010 remand directives and requested an opinion as to whether the Veteran's bipolar disorder was a result of service, to include consideration of a diagnosis of character-behavior disorder therein.  Although a VA psychologist performed another examination of the Veteran in April 2011, the opinion he provided is inadequate.  Specifically, in addressing whether it was at least as likely as not that bipolar disorder was related to service, the examiner indicated that he "would tend to answer in the negative," noting that the disorder "may be more constitutional or endogenous."  His use of the words "tend to answer" and "may" in his response renders the opinion speculative and therefore of little probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In addition, the examiner indicated that "there is reason to believe that [bipolar disorder] began during late adolescence and progressed during early adulthood, as bipolar disorder often tends to do," which raises additional medical questions, as bipolar disorder was not noted on examination prior to the Veteran's entrance into service.  As such, it is unclear to the Board whether the Veteran's bipolar disorder clearly and unmistakably pre-existed his entry into active service, and, if so, whether it clearly and unmistakably was not aggravated as a result of his active service.  These questions must be resolved via another clarifying medical nexus opinion on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)(once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); see also Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). 

Also in the February 2011 remand, the Board cited evidence indicating that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA) and requested that all SSA records be obtained.  In April 2011, the AMC submitted a request for these records, and was informed in a May 2011 response from the SSA National Records Center that the request had been forwarded to the appropriate office.  However, the records have not been received, and no follow-up with the workgroup identified in the May 2011 response has been completed.  Such deficiency must be remedied on remand.


The Board sincerely regrets the additional delay caused by this Remand.  However, this action is necessary to ensure that all due process is met.  Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning such claim.  Ensure that the workgroup identified in the May 2011 response from the SSA National Records Center is contacted in this regard.  If the records are unavailable, the Veteran's claims folder should be clearly documented to this effect and the Veteran should be notified of the same. 

2.  After any SSA records are associated with the record, forward the claims folder to the examiner who provided the April 2011 VA psychiatric examination for clarification (or another qualified examiner, if that same examiner is not available).  The examiner should be requested to review the claims folder, including the April 2011 examination report and any relevant records, and provide an addendum that addresses the following: 

a)  The examiner should address the likelihood that bipolar disorder existed prior to the Veteran's entrance into active service in June 1973.  

b)  If bipolar disorder is determined to have existed prior to service, the examiner should indicate whether bipolar disorder worsened during service.  If the disability worsened during service, the examiner should state whether the worsening was due to the natural progression of the disability, or whether the worsening was caused by any aspect of the Veteran's service.  In addressing this question, the examiner should consider the Veteran's diagnosis of a character-behavior disorder in service.  

c)  If bipolar disorder is determined to not have existed prior to service, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bipolar disorder had its onset during service or became manifest within a one-year period following his discharge from service?  In addressing this question, the examiner should consider the diagnosis of a character-behavior disorder in service.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The rationale for any opinions, with citation to relevant medical findings, must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be made without speculating.

3.  Thereafter, the issue on appeal should be readjudicated.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



